UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 10-1324


YA YING WU; BAO GUO ZHAO,

                Petitioners,

          v.

ERIC H. HOLDER, JR., Attorney General,

                Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:   October 5, 2010                 Decided:   October 29, 2010


Before SHEDD, KEENAN, and WYNN, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Gregory Marotta, LAW OFFICE OF RICHARD TARZIA, Belle Mead, New
Jersey, for Petitioners. Tony West, Assistant Attorney General,
Jennifer L. Lightbody, Senior Litigation Counsel, David H.
Wetmore,   Office  of   Immigration  Litigation,   UNITED STATES
DEPARTMENT OF JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Ya Ying Wu and her husband, Bao Guo Zhao (collectively

“Petitioners”), natives and citizens of the People’s Republic of

China,    petition      for       review       of    an    order     of     the    Board     of

Immigration Appeals (“Board”) dismissing their appeal from the

immigration     judge’s       denial      of       their   requests        for    asylum    and

withholding of removal.             Wu is the primary applicant for asylum;

the claims of her husband are derivative of her application.

See 8 U.S.C. § 1158(b)(3) (2006); 8 C.F.R. § 1208.21(a) (2010).

            The Petitioners first challenge the determination that

they   failed   to   establish           their      eligibility       for    asylum.         To

obtain    reversal      of    a    determination            denying       eligibility       for

relief,   an    alien    “must      show       that       the    evidence    he    [or     she]

presented was so compelling that no reasonable factfinder could

fail to find the requisite fear of persecution.”                             INS v. Elias-

Zacarias, 502 U.S. 478, 483-84 (1992).                            We have reviewed the

evidence of record and conclude that the Petitioners fail to

demonstrate that the evidence compels a contrary result.                                     We

therefore find that substantial evidence supports the denial of

relief.

            Additionally, we uphold the denial of the Petitioners’

request   for   withholding         of     removal.             “Because    the    burden    of

proof for withholding of removal is higher than for asylum —

even though the facts that must be proved are the same — an

                                               2
applicant who is ineligible for asylum is necessarily ineligible

for   withholding    of    removal   under         [8   U.S.C.]   §   1231(b)(3).”

Camara v. Ashcroft, 378 F.3d 361, 367 (4th Cir. 2004).                        Because

the Petitioners failed to establish that they are eligible for

asylum, they cannot meet the higher standard for withholding of

removal.

           Accordingly,      we   deny       the   petition   for     review.      We

dispense   with     oral    argument     because        the   facts     and     legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                  PETITION DENIED




                                         3